18-10509-shl      Doc 1396     Filed 02/12/20 Entered 02/12/20 17:21:16             Main Document
                                           Pg 1 of 40


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


  In re:                                                   Chapter 11

  FIRESTAR DIAMOND, INC., et al.                           No. 18-10509 (SHL)

                          Debtors.                         (Jointly Administered)


  RICHARD LEVIN, Chapter 11 Trustee of
  FIRESTAR DIAMOND, INC., FANTASY, INC.,                   Adv. Proc. No.
  and OLD AJ, INC. f/k/a A. JAFFE, INC.,

                          Plaintiff,

            v.

  SYNERGIES CORP., FIRESTAR GROUP, INC.,
  FIRESTAR DIAMOND INTERNATIONAL,
  INC., NIRAV MODI, INC., and
  AVD TRADING, INC.


                          Defendants.


                                           COMPLAINT

       Plaintiff Richard Levin, not individually but solely as chapter 11 trustee (“Trustee” or

“Plaintiff”) for Firestar Diamond, Inc., Fantasy, Inc., and Old AJ, Inc., f/k/a A. Jaffe, Inc.

(collectively, the “Debtors”), for his Complaint alleges as follows:

                                       NATURE OF THE ACTION

       1.        This is an action against Defendants Synergies Corporation (“Synergies”), Firestar

Group, Inc. (“FGI”), Firestar Diamond International, Inc. (“FDII”), Nirav Modi, Inc., f/k/a

Firestar Jewelry, Inc. (“NMI”), and AVD Trading, Inc. (“AVD” and, collectively, the “U.S.

Affiliates”), for amounts due and owing by the U.S. Affiliates to the Debtors, and for the
18-10509-shl     Doc 1396     Filed 02/12/20 Entered 02/12/20 17:21:16            Main Document
                                          Pg 2 of 40



avoidance of transfers by the Debtors to or for the benefit of the U.S. Affiliates under both state

law and section 548 of the Bankruptcy Code.

                                 JURISDICTION AND VENUE

       2.      This Court has jurisdiction over the subject matter of this adversary proceeding

under 28 U.S.C. § 1334(b) because this adversary proceeding arises under Title 11 and arises in

and is related to the above-captioned chapter 11 cases, which are pending in this Court.

       3.      This adversary proceeding is a core proceeding under 28 U.S.C. § 157(b)(2).

       4.      The Trustee consents to entry of final order or judgment by this Court.

       5.      Venue of this adversary proceeding is proper in this district under 28 U.S.C. § 1409.

                       THE PARTIES & OTHER RELEVANT ENTITIES

A.     The Trustee

       6.      Plaintiff Richard Levin is the chapter 11 trustee for the Debtors, duly appointed

under section 1104(a) of the Bankruptcy Code by the United States Trustee for Region 2 on June

14, 2018, whose appointment was approved by this Court’s order that same day. The Trustee

brings this action not individually but solely in his capacity as Trustee.

B.     The Debtors

       7.      Debtor Firestar Diamond, Inc. (f/k/a Firestone, Inc.) (“FDI”) is a privately-held

Delaware corporation, with its principal place of business in New York. While in operation, FDI

principally operated a wholesale diamond business.

       8.      Debtor Fantasy, Inc. (“Fantasy”) is a privately-held Delaware corporation, with its

principal place of business in New York. While in operation, Fantasy principally operated a

wholesale diamond business. FDI owns 100% of the equity interests in Fantasy.




                                                 2
18-10509-shl    Doc 1396      Filed 02/12/20 Entered 02/12/20 17:21:16           Main Document
                                          Pg 3 of 40



       9.      Debtor Old AJ, Inc. (f/k/a A. Jaffe, Inc., f/k/a Sandberg & Sikorski Corp.)

(“Jaffe”) is a privately-held New York corporation, with its principal place of business in New

York. While in operation, Jaffe was principally a bridal jewelry business.

C.     The Debtors’ U.S. Affiliates

       10.     FGI, a Delaware corporation, is a holding company that owns 95% of the equity

interests in FDI. Samuel Sandberg owns the remaining approximately 5% of FDI.

       11.     Synergies, a Delaware corporation, is a holding company that owns approximately

95% of the equity interests in Jaffe and 100% of the equity interests in FGI. Samuel Sandberg owns

the remaining approximately 5% of Jaffe. Synergies is a wholly-owned subsidiary of Firestar

Holdings Limited, a Hong Kong entity (“FHL”).

       12.     FDII, a Delaware corporation, operated primarily as a loose diamond trading

business. FDII is a wholly-owned subsidiary of Firestar Holdings Limited, a Hong Kong entity.

Joshua Weinman managed FDII’s diamond trading operations, at least in part.

       13.     NMI, a Delaware corporation, operated Nirav Modi-branded retail boutiques in

New York, Los Angeles, Las Vegas, and Honolulu.

       14.     AVD, a Delaware corporation, is a wholly-owned subsidiary of Synergies and was

intended to operate as an online diamond retailer.

                                        BACKGROUND

A.     The Bank Fraud

       15.     From approximately early 2011 to early 2018 (the “Relevant Period”), Nirav

Deepak Modi (“Modi”) orchestrated and directed a scheme to obtain loans, credits, or other funds

under false pretenses and without the requisite collateral from numerous banks, including Punjab

National Bank (“PNB”), an Indian bank majority owned by the central government of India (as

set forth in more detail below, the “Bank Fraud”).



                                                3
18-10509-shl      Doc 1396      Filed 02/12/20 Entered 02/12/20 17:21:16           Main Document
                                            Pg 4 of 40



        16.     The Bank Fraud involved the fraudulent procurement of buyer’s credit issued

under letters of undertaking (“LOUs”), a financial instrument unique to India designed to

facilitate efficient import transactions.

        17.     When used legitimately, LOUs allow an importer to forego the expense an

importer would otherwise incur by borrowing Indian currency and then converting it to a foreign

currency to pay foreign suppliers. Instead, the importer obtains short-term credit from its bank

in India, secured by invoices for the to-be imported goods. The issuing bank, in turn, enters into

the foreign currency transaction: it requests that a foreign branch of another Indian bank transmit

funds into the issuing bank’s own account (referred to as its nostro—“our”—account) at the

foreign branch of a third bank to pay the exporter in its local currency. The issuing bank then

repays the intermediary bank and recoups the loan from the importer (or the imported goods

serving as its collateral).

        18.     Since each LOU requires an import transaction, an importer’s LOU borrowing

capacity is tied directly to its import volume—the more imports, the more LOU funding available.

        19.     Modi and his co-conspirators conspired to take advantage of this feature by

artificially inflating the import volume of Modi’s India-based companies with sham transactions

so as to obtain more and more LOU funding. Of most importance, these India-based companies

included Diamonds ‘R’ Us (“DRUS”), Solar Export (“Solar”), and Stellar Diamond (“Stellar”)

(collectively, the “LOU Entities”). Upon information and belief, DRUS is separate from the

identically named Diamonds ‘R’ Us, an India partnership formed around 2000, which, upon

information and belief, ultimately became Firestar International Limited (f/k/a Firestar

International Private Limited) (“FIL” or “FIPL”), the ultimate holding company the Debtors, the

U.S. Affiliates, and other Firestar entities (collectively, including but not limited to the Debtors,

U.S. Affiliates, and FIL, the “Firestar Entities”).


                                                      4
18-10509-shl    Doc 1396      Filed 02/12/20 Entered 02/12/20 17:21:16            Main Document
                                          Pg 5 of 40



       20.     PNB and other banks advanced amounts equal to over $1 billion under LOUs for

the benefit of entities under Modi’s control in connection with imports to India without the

collateral that a bank ordinarily requires for the issuance of an LOU.

       21.     To carry out this scheme, Modi and his co-conspirators utilized a web of shadow

entities to engage in fraudulent and fictitious import transactions, including inter alia: Auragem

Company Ltd. (“Auragem”), Brilliant Diamonds Ltd. (“Brilliant”), Eternal Diamonds

Corporation Ltd. (“Eternal”), Fancy Creations Company Ltd. (“Fancy Creations”), Sino Traders

Ltd. (”Sino”), Sunshine Gems Ltd. (“Sunshine”), Unique Diamond and Jewellery FZC

(“Unique”), World Diamond Distribution FZE (“World Diamond”), Vista Jewelry FZE (“Vista”),

Empire Gems FZE (“Empire”), Universal Fine Jewelry FZE (“Universal”), Diagems FZC

(“Diagems”), Tri Color Gems FZE (“Tri Color”), Pacific Diamonds FZE (“Pacific”), Himalayan

Traders FZE (“Himalayan”), and Unity Trading, FZE (“Unity”) (collectively, the “Shadow

Entities,” together with the Firestar Entities, LOU Entities, and all other entities controlled by

Modi and his family members, the “Modi-Controlled Entities”).

       22.     Though designed to look like legitimate independent businesses, the Shadow

Entities were no more than shell companies controlled by Modi and his co-conspirators. They

conducted virtually no legitimate business, but instead existed only to further the Bank Fraud by

conducting bogus transactions with the LOU Entities, Firestar Entities, and other Modi-

Controlled Entities and laundering the ill-gotten proceeds.

       23.     Upon information and belief, the LOU Entities and Shadow Entities traded

exclusively or nearly exclusively with other Modi-Controlled Entities. For example, as alleged

below, the laptop computer of Mihir Bhansali (“Bhansali”)—who served as the Chief Executive

Officer of each Debtor, the sole director of each U.S. Affiliate, and the Chief Executive Officer of

FGI, Synergies, and NMI—contained a spreadsheet listing, among other things, each LOU


                                                 5
18-10509-shl      Doc 1396     Filed 02/12/20 Entered 02/12/20 17:21:16           Main Document
                                           Pg 6 of 40



Entity’s sales, costs of goods sold, top customers, and top vendors for fiscal years 2009 to 2017.

The top customer and top vendor lists contained only Shadow Entities and Firestar Entities. The

following table, which is based on figures in that spreadsheet, reflects the extent to which the

LOU Entities traded exclusively with Shadow Entities and Firestar Entities during the Relevant

Period:

                                                Fiscal Year 2012 - 2017
                                                                  Purchases from Modi-
                             Sales to Modi-Controlled
                                                               Controlled Entities as % of
          LOU Entity        Entities as % of Gross Sales
                                                                Total Costs of Goods Sold
                          Shadow       Firestar               Shadow     Firestar
                                                    Total                             Total
                          Entities     Entities               Entities   Entities
            DRUS           88.4%        7.5%       95.9%       99.7%      0.4%      100.1%
            Stellar        98.7%        0.5%       99.2%      100.1%      0.3%      100.3%
             Solar         98.9%        0.7%       99.6%       99.9%      0.1%      100.0%

          24.    Upon information and belief, from around 2013 onward, Modi and his co-

conspirators used the Shadow Entities as intermediaries between the LOU Entities and Firestar

Entities. PNB and other banks were aware of Modi’s affiliation with the LOU Entities and the

Firestar Entities, but not his affiliation with the Shadow Entities.

          25.    The Shadow Entities’ import and export transactions purported to involve arm’s-

length sales of highly valuable loose diamonds, pearls, gold, silver, and jewelry. In truth, these

transactions had no legitimate economic purpose and routinely involved goods that: (a) did not

exist; (b) were never transferred; (c) were transferred at prices having nothing to do with market

value, but instead based on whatever amounts were necessary to reconcile the Shadow Entities’

and Firestar Entities’ books and records so as to conceal other transfers made for illegitimate

purposes; or (d) were transferred in “circular transactions,” in which the same goods were

exported from and re-imported among Modi-Controlled Entities multiple times at varying and

often inflated prices to give the appearance of multiple distinct transactions for the sole purpose

of artificially increasing the entities’ import volume.


                                                  6
18-10509-shl    Doc 1396      Filed 02/12/20 Entered 02/12/20 17:21:16            Main Document
                                          Pg 7 of 40



       26.     In the context of the Bank Fraud, transactions between and among Firestar Entities,

LOU Entities, and Shadow Entities furthered the Bank Fraud by: (a) inflating the Indian entities’

LOU borrowing capacity by artificially inflating their import volumes for LOUs and export

volume for packing credit loans, which are short-term working capital loans obtained by vendors

to fulfill upcoming orders of goods; (b) facilitating the repayment of some but not all outstanding

LOUs and packing credit loans; (c) laundering the fraudulent proceeds by making them difficult

to trace and siphoning them to Modi and his co-conspirators; and (d) making it difficult for

auditors, lenders, and regulatory bodies to detect the Bank Fraud.

       27.     Transfers for these purposes were concealed in various ways, including: (a) round

trip transactions of gems, jewelry, or funds in which Modi-Controlled Entities transferred assets

among themselves without any legitimate business or economic purpose; (b) buying and selling

gems at inflated or deflated prices (or sending paperwork without sending the gems at all);

(c) characterizing transfers as loans or loan repayments or advances against future purchases or

returns of such advances; and (d) in some instances, fraudulently doctoring books and records

outright.

B.     Detection and Exposure of the Bank Fraud

       28.     On or around January 20, 2018, a representative of one of the Modi-Controlled

Entities solicited issuance of a new LOU from PNB. Unbeknownst to Modi and his co-

conspirators, the PNB employee who had assisted the Modi-Controlled Entities in prior LOU

issuances had retired. On January 22, 2018, PNB refused to issue the LOU without a 100% cash

margin deposit, among other requirements. The Modi representative refused to furnish any

margin on the grounds that PNB had never before required a margin to issue an LOU. Alarmed

by this revelation, PNB immediately began investigating the borrowing practices of the Modi-

Controlled Entities.


                                                7
18-10509-shl     Doc 1396      Filed 02/12/20 Entered 02/12/20 17:21:16           Main Document
                                           Pg 8 of 40



       29.     The Bank Fraud orchestrated by Modi has resulted in several investigations and

criminal enforcement actions against Modi, Bhansali, and others by Indian governmental

authorities, including the Central Bureau of Investigation (“CBI”); the Directorate of Enforcement

(“ED”); the Income Tax Department; and the Serious Fraud Investigation Office.

       30.     On January 29, 2018, PNB lodged a criminal complaint against Modi with India’s

CBI. On February 13, 2018, PNB lodged a complaint against Modi with India’s ED, which

subsequently attached various movable and immovable properties belonging to Modi and

several Modi-Controlled Entities.

       31.     On July 3, 2018, PNB filed Application No. 119/2018 in the Debts Recovery

Tribunal No. I at Mumbai (the “Indian Debt Tribunal”) against, inter alia, Modi and certain of

his family members, each LOU Entity, FIL, and Firestar Diamond International Private Limited

(“FDIPL”) (an Indian company that manufactured jewelry that the Debtors and other Modi-

Controlled entities marketed and sold).

       32.     On July 6, 2019, the presiding officer of the Indian Debt Tribunal issued a judgment

against, inter alia, Modi, the LOU Entities, and FIL, based on certain admissions of liability and

assurances of repayment Modi previously made to PNB. The judgment was also based on, inter

alia, the following factual findings (capitalized terms in original):

               a. Nirav Modi has floated Overseas Companies in Hong Kong and U.A.E. which
                  are dummy/shell Companies. The Directors and share-holders of these
                  Companies are either ex-employees or employees acting under instructions of
                  Nirav Modi.
               b. The Overseas Companies and Hong Kong and Dubai deals with the Firestar
                  Group directly or indirectly owned by Nirav Modi who as full control over
                  these Companies through the dummy Directors. The Enforcement Directorate
                  in its Complaint has recorded that the list of top 8 borrowers and top 8
                  suppliers are none else but the ex-employees of Firestar Group and acting and
                  implementing the instructions given by Nirav Modi and Mihir Bhansali.




                                                  8
18-10509-shl        Doc 1396    Filed 02/12/20 Entered 02/12/20 17:21:16          Main Document
                                            Pg 9 of 40



               c. The fraud has been perpetrated by Nirav Modi in collusion, connivance and
                  with the aid and assistance of the group companies i.e. Firestar International
                  Limited and Firestar Diamond International Pvt. Ltd. along with their
                  affiliates, subsidiaries, Nirav Family Trust, Nirav Modi Family Trust, directors
                  and key managerial personnel.
               d. The investigation conducted by the Enforcement Directorate further reveals
                  that the dummy Companies were set up in Hong Kong and Dubai along with
                  the regular Firestar Group Companies [and] acted as nodes for circular
                  transactions to layer and launder money generated by the fraudulent LOUs.
               e. [Nirav Modi and his family members] are the mastermind[s] behind the
                  perpetration of the fraud. Defendants have laid a complex structure or façade
                  involving several layers of partnership Firms, companies and trusts for the
                  purposes of perpetrating fraud and to isolate themselves from the liability that
                  has arisen from unauthorized LOUs.
               f.    All of the aforesaid dates and events reveal the systematic fraud was
                     perpetrated by Nirav Modi and moving the US Court for insolvency to avoid
                     the liability. Nirav Modi and his accomplishes [sic] have taken prompt steps
                     before the US Court to avoid the seizer [sic] and attachment of the properties
                     purchased and acquired by Nirav Modi from the proceeds of the fraudulent
                     debt.

       33.     The Bank Fraud resulted in a total loss to PNB and other banks in excess of

$1 billion. As a result of the Bank Fraud, PNB has asserted claims against each of the Debtors in

excess of $1 billion on the grounds, among others, that a substantial portion of the proceeds of

the Bank Fraud were transferred to the Debtors.

C.     The Debtors’ Role in the Bank Fraud

       34.     Modi, Bhansali, Ajay Gandhi (the Debtors’ Chief Financial Officer) (“Gandhi”),

and other co-conspirators funneled millions of dollars in funds and diamonds through the

Debtors and their offices in furtherance of the Bank Fraud. They did so through circular

transactions with Shadow Entities and other Modi-Controlled Entities that directly furthered the

Bank Fraud, and in noncircular transactions that laundered the proceeds of the Bank Fraud for

the benefit of the families of Modi, Bhansali, and other co-conspirators.

       35.     Upon information and belief, during the early stages of the Bank Fraud, from

around 2010 to 2012, the LOU Entities traded directly with Firestar Entities, including the


                                                  9
18-10509-shl     Doc 1396      Filed 02/12/20 Entered 02/12/20 17:21:16             Main Document
                                          Pg 10 of 40



Debtors, which were directly involved in import and export transactions underlying fraudulently

procured LOUs. From around 2013 onward, upon information and belief, the Shadow Entities

were used as an intermediary between the Firestar Entities and LOU Entities. PNB and other

banks were aware of Modi’s affiliation with the Firestar Entities and LOU Entities, but not his

affiliation with the Shadow Entities. Applying for financing in connection with transactions

among firms known to be controlled by Modi was therefore more likely to raise suspicion.

       36.     Upon information and belief, consistent with this shift to using intermediaries

since around 2013, the Debtors no longer participated directly in import and export transactions

underlying LOU issuances. Instead, during this period, the Debtors received LOU proceeds

indirectly through Shadow Entities. Similarly, during this period, the Debtors made numerous

transfers to Shadow Entities linked to the repayment of outstanding LOUs.

       37.     Upon information and belief, the Debtors’ Shadow Entity-linked transactions since

2013 were effectuated for secondary purposes related the Bank Fraud, which included:

(a) facilitating repayment of LOUs and packing credit loans; (b) providing Shadow Entities with

the goods and funds the Shadow Entities needed to sell and purchase goods to and from the LOU

Entities; (c) clearing the Shadow Entities’, Firestar Entities’, and LOU Entities’ accounts receivable

and accounts payable so as to avert suspicion from auditors, lenders, and other third parties; and

(d) diverting the proceeds of the Bank Fraud for the benefit of the families of Modi, Bhansali, and

other co-conspirators.

       38.     The Debtors’ records reflect cash transfers to and from the Debtors and the

Shadow Entities totaling approximately $227 million during the Relevant Period.




                                                 10
18-10509-shl    Doc 1396     Filed 02/12/20 Entered 02/12/20 17:21:16              Main Document
                                        Pg 11 of 40


D.     The Debtors’ U.S. Affiliates’ Role in the Bank Fraud

       Synergies

       39.     As a holding company, Synergies did not purchase or sell diamonds in the same

manner as the Debtors or FDII (as described below). Still, Synergies transferred and received

funds from Shadow Entities on numerous occasions. Most notably, Synergies was capitalized, in

part, by an interest-free, unsecured loan from Brilliant, a Shadow Entity. As of September 30,

2016, the balance was $1,287,000. Often, Synergies would immediately pass along interest

payments it received from FDI to pay down its own loans to Brilliant and other Shadow Entities,

as demonstrated by a wire sequence Gandhi instructed Bhavesh Patel to effectuate on December

13, 2012:

       Bhavesh:
       Please prepare the following wires today:

               1. Pay $231,000 to Unique for Back Office expenses from Firestar
                  Diamond, Inc.
               2. Pay $391,611 to Synergies Corp from Firestar Diamond, Inc. for Interest
               3. Pay $300,000 to Unique from Synergies Corp for Loan Repayment.
               4. Pay $91,000 to Brilliant from Synergies Corp for Loan Repayment.
               5. Balance amount tomorrow to Diagem once funds are here in Firestar
                  Diamond, Inc. (Tomorrow)

       Prepare first 4 today hence once funds come then I can approve.

       40.     Other examples of Synergies’ transactions involving Shadow Entities include:

               a. On April 17, 2007, Synergies received $3,424,984 from Eternal.
               b. On April 26, 2007, Synergies received $499,984 from Brilliant.
               c. On December 13, 2012, FDI transferred $391,611 to Synergies. That same day,
                  Synergies transferred $91,000 and $90,970 to Brilliant. On December 14, 2012,
                  Synergies transferred $300,000 to Unique.
               d. On October 23, 2013, FDI transferred $123,744 to Synergies. On October 24,
                  2013, Synergies transferred $125,000 to Brilliant.
               e. On March 18, 2014, FDI transferred $123,097 to Synergies. That same day,
                  Synergies transferred $123,000 to Brilliant.


                                               11
18-10509-shl        Doc 1396    Filed 02/12/20 Entered 02/12/20 17:21:16          Main Document
                                           Pg 12 of 40



               f.    On February 20, 2015, FDI transferred $186,871 to Synergies. That same day,
                     Synergies transferred $180,000 to Brilliant.
               g. On February 26, 2015, HSBC Hong Kong transferred $179,958 to Synergies. On
                  March 2, 2015, Synergies transferred $180,000 to Brilliant.
               h. On March 9, 2016, FDI transferred $247,551 to Synergies. That same day,
                  Synergies transferred $250,000 to Brilliant.
               i.    On March 20, 2017, FDI transferred $246,871 to Synergies. On March 22, 2017,
                     Synergies transferred $240,000 to Brilliant.
               j.    On July 13, 2017, Firestar Holdings Ltd. transferred $20 million to Synergies.
                     That same day, Synergies transferred $1,047,000 to Brilliant, $14,575,000 to
                     Purvi Mehta, $3,694,000 to FDIPL, and $650,000 to Jaffe.
       41.     Synergies was also integral to the laundering of funds through Twin Fields

Investment Ltd. (“Twin Fields”) and BBB Group, Inc. (“BBB Group”).

       42.     On November 4, 2009, Synergies successfully bid $555,000 for the intellectual

property rights of Bailey Banks & Biddle. In May 2010, Twin Fields Investment Ltd. (in which

Bhansali was the de jure or de facto director) incorporated BBB Group, Inc. to operate the Bailey

Banks & Biddle assets.

       43.     On April 6, 2011, Unique and Jewellery transferred $999,972 to Synergies. On April

7, 2011, Unique transferred $2,999,972 to Synergies. That same day, Synergies transferred $4

million to Twin Fields. On April 8, 2011, Synergies received a $4 million “deposit”—presumably

from Twin Fields. On April 11, 2011, Synergies transferred $4 million to Unique.

       44.     In a June 16, 2011 email, John Regan at HSBC, which then was a lender to FDI and

Fantasy, asked Gandhi, the FDI CFO, why Synergies would be wiring funds to Unique. Gandhi

replied: “Unique loaned to Synergies Corp. Synergies Corp loaned to Twin Fields. Twin Fields

paid back loan after 3 days to Synergies Corp. Synergies Corp paid back funds to Unique.” Regan

replied, “Unique is affiliated correct? Does Nirav own it? Is this why there are loans back and

forth?” Gandhi replied, “Unique is not an affiliated company but Nirav has a very good




                                                 12
18-10509-shl    Doc 1396      Filed 02/12/20 Entered 02/12/20 17:21:16           Main Document
                                         Pg 13 of 40



relationship with them.” Regan then asked, “Why is each company lending to the other?” Gandhi

replied, “I am sure there were business reasons. What is the concern for the bank?”

       45.     Synergies was also involved in the transactions relating to the transfer of Central

Park Real Estate, LLC (“CPRE”), which held Modi’s Manhattan residence, from FGI to The Ithaca

Trust, a revocable trust settled by Modi’s sister Purvi Mehta for the benefit of Modi’s wife and

three children. The CPRE transaction, set forth in more detail in the FGI section below, is an

example of how Modi leveraged his web of corporate entities to launder the proceeds of the Bank

Fraud for the benefit of his family members.

       46.     On July 13, 2017, in connection with Firestar Holding Limited’s acquisition of

Synergies, FHL made a $20 million capital infusion in Synergies. That same day, Synergies

transferred $650,000 to Jaffe, $1,047,000 to Brilliant (as repayment of the loan noted above),

$3,694,000 to FDIPL, and $14,575,000 to Purvi Mehta. The $14,575,000 to Purvi Mehta was

transferred under the pretext of paying off a loan to Modi. Between October 20, 2010 and March

11, 2011, Modi personally transferred a total of $14,575,000 to Synergies, which Synergies used to

pay off loans to FIPL. Modi subsequently assigned his interest in the loan to Purvi Mehta. So,

upon receiving $20 million capital infusion from FHL, Synergies paid the $14,575,000 to Purvi

Mehta. This is another example of how Modi funneled the proceeds of the Bank Fraud for the

benefit of his family members.




                                               13
18-10509-shl    Doc 1396      Filed 02/12/20 Entered 02/12/20 17:21:16            Main Document
                                         Pg 14 of 40


       FDII

       47.     Of the Debtors’ U.S. affiliates, FDII was the most active in transacting with Shadow

Entities, purportedly as part of its loose diamond trading business. Shortly after FDII’s formation,

Gandhi explained to a banker who inquired about Shadow Entity transactions that the plan was

to “gradually transfer” transactions involving Shadow Entities from FDI to FDII.

       48.     As FDII’s involvement with Shadow Entities escalated, so too did the need to

engineer FDII’s finances to avoid detection. For example, on April 3, 2012, Modi, Gandhi, and

Bhansali exchanged emails on achieving a “Desired Balance sheet for financing needs” for FDII.

Gandhi noted, "Payables cannot exceed $5 million to meet the ratio. (If we bring in inventory then

it will go up but funds needs to be rotated to keep AP level of $5m).”

       49.     To achieve this, FDII’s accounts receivable and accounts payable were closely

monitored and “cleared” through circular fund transfers with other Modi-Controlled Entities.

For example, on June 8, 2012, Gandhi emailed Bhavesh Patel and Shyam Wadhwa asking for

payables owed by “Firestar, Firestar Diamond Int'l and Jaffe” to “HK and Dubai” and noting that

he “need[ed] to pay $1 m to HK or Dubai hence need name and amounts only.” Gandhi then

added, “It [i.e. the entity owed the payables] could be Pacific, World Diamond, etc. too.” On June

8, 2012, FDI transferred $1,000,000 to Fancy Creations and $800,000 to FDII.

       50.     As another example, on October 1, 2013, Shyam Wadhwa sent an email instructing

Gandhi to “[p]lan to prune AR/AP of NY Books” by wiring $2m from FDI to Jaffe and then from

Jaffe to Pacific Diamond. Then, 1 week later, Gandhi was to wire $2m from FDII to Fancy

Creations and then, 2 weeks later, wire an additional $2m from FDII to Fancy Creations.

       51.     As another example, on January 31, 2018, FDII wired $2,466,015 and $525,000 to

Fancy Creations. Gandhi then forwarded the wire confirmations to Shyam Wadhwa, stating

“Please let your vendor know of this payment and clear any AR from HK.”


                                                14
18-10509-shl    Doc 1396      Filed 02/12/20 Entered 02/12/20 17:21:16           Main Document
                                         Pg 15 of 40



       52.     As another example, on March 24, 2014, FDII received: $1,826,234.25 from Pacific;

$1,731,061.40 from Unique; $1,265,481.70 from Fancy Creations; $1,239,970 from FIPL; and

$977,125.65 from World Diamond (for a total of $7,039,873). FDII accounted for the transfers from

Pacific, Unique, Fancy Creations, and World Diamond as “refunds” and recorded negative A/P

entries for each. There is no corresponding invoice or outgoing transfer for these amounts. That

same day, FDII transferred two wires totaling $5,858,500 to FHL. On March 25, 2014, FHL

transferred $1,800,000 to FGI and $4,058,500 to FDI (i.e. the entire $5,858,500 it received from

FDII). That same day, FGI transferred $1,800,000 to Brilliant Diamonds and FDI transferred

$4,058,500 to Brilliant. According to email correspondence reviewed, the $4,058,500 sent to

Brilliant was used to repay FDI’s outstanding loan from Eternal, and Modi associates discussed

drafting a letter for auditors and bankers justifying the loan repayment going through Brilliant.

As a result of these transactions, FGI’s loan from Brilliant and FDI’s loan from Eternal were paid

off and replaced with identical loans from FHL, which itself became indebted to FDII for

$5,858,500—virtually all of which was sourced from bogus “refunds” paid by Shadow Entities.

       53.     As with the other entities, clearing FDII’s A/R and A/P balances became

particularly critical around audits. For example, on April 26, 2017, Gandhi forwarded an auditor’s

inquiries into FDII’s A/R and A/P balances with Shadow Entities to Bhansali. Gandhi

stated: ”Point 2 [regarding the Shadow Entities] - lets discuss.” Bhansali replied: “Pls speak to

Shyam [Wadhwa] on this, thank you. Let me know when we can clear at least the $4m.” At this

time, FDII’s A/P included $4,702,350 owed to Auragem and $4,147,816 owed to Fancy Creations.

       54.     As another example, on November 10, 2016, Trupti Naag, a senior analyst at

accountancy Manish Modi & Associates, emailed Gandhi requesting additional information

regarding entries on a spreadsheet summarizing “AR /AP of Various Foreign Companies as of

October 31, 2016.” The spreadsheet purported to show accounts receivable and accounts payable


                                               15
18-10509-shl     Doc 1396        Filed 02/12/20 Entered 02/12/20 17:21:16         Main Document
                                            Pg 16 of 40



balances between Firestar, FDII, NMI, Jaffe, and Synergies (on the horizontal axis) and Shadow

Entities Pacific, Unique, World Diamond, Auragem, Empire, Fancy Creations, Sino Traders,

Eternal, Universal, Vista, Tri Color, and Brilliant (on the vertical axis). The spreadsheet, Naag’s

inquiries, and Gandhi’s responses—taken as a whole— demonstrate the extent to which the

supposed pretexts for the movement of funds among the various Firestar Entities and Shadow

Entities—frequently accounted for as loans, sales, and advances against future sales—lacked any

basis in reality. For example:

               a. The spreadsheet listed Pacific as owing FDII $244,548 in accounts receivable.
                  With respect to this entry, Naag asked, “As per the sale register up to Sep 2016,
                  there has been no transaction with Pacific diamonds, is this receivable against
                  sale or advance given for purchase?” Gandhi responded “AR for Sale in March
                  2016.”
               b. The spreadsheet listed FDII as owing a total of $13,484,957 in accounts payable
                  to Pacific, Auragem, Empire, Fancy, and Sino Traders. With respect to these
                  entries, Naag asked, “There were no purchase transactions with these parties
                  up to Sep 2016, what is the nature of these payables?” Gandhi responded
                  “There is a purchase of $1.3m in August 2015.” He had no explanation for the
                  remaining more than $12 million in purported accounts payable from FDII to
                  Shadow Entities.
               c. The spreadsheet listed Jaffe as being owed a total of $839,278 in accounts
                  receivable from Pacific, Empire, Eternal, and Vista. With respect to these
                  entries, Naag asked, “There are no sale transactions to Pacific, Eternal, and
                  Vista. Are these advances given for purchases?” Gandhi responded, “Yes[.]”
               d. The spreadsheet listed Jaffe as owing a total of $6,998,488 in accounts payable
                  to Pacific, Eternal, Universal, and Tri Color. With respect to these entries, Naag
                  asked, “There have been no purchases from these parties up to Sep 2016. Have
                  purchases been made in Oct?” Gandhi responded, “For Future[.]”
               e. The spreadsheet listed Synergies as owing Brilliant $1,287,000 in accounts
                  payable. With respect to this entry, Naag asked, “Is this advance received
                  against sale or borrowings?” Gandhi responded, “Borrowing[.]” Upon
                  information and belief, this entry related to the same purported $1,287,000
                  “loan” from Brilliant to Synergies described above, for which a term sheet was
                  not executed until July 2017 when the issue was “holding up” Synergies’ audit.




                                                16
18-10509-shl        Doc 1396   Filed 02/12/20 Entered 02/12/20 17:21:16           Main Document
                                          Pg 17 of 40



       55.     Additional examples of FDII’s transactions with Shadow Entities include:

               a. On August 30, 2012, FDI wired $1,501,000 to FDII. That same day, Gandhi
                  emailed Bhavesh Patel, “Transfer $1,501,000 from [FDI to FDII]. Pay $21,774
                  from [FDII] to Fancy Creation.” That same day, Gandhi emailed Sridhar
                  Krishnan of SDC Designs, another entity related to the Debtors and one that
                  frequently transacted with Shadow Entities, to let him know that FDII would
                  issue a check in the amount of $1,500,395 to SDC Designs. On August 31, 2012,
                  FDII issued a check in the amount of $1,500,395 to SDC Designs.
               b. On December 11, 2012, Gandhi emailed Bhavesh Patel, “Please keep wire
                  ready for $602,862 to SDC Designs LLC from [FDII’s} Capital Old account for
                  invoice 63966.” On December 12, 2012, Gandhi emailed a banker at Israel
                  Discount Bank of New York a request for a $500,000 loan, with respect to which
                  FDI was the obligor and FDII the beneficiary. That same day, the $500,000 loan
                  proceeds were disbursed to FDII’s Capital One Bank account. That same day,
                  FDII wired $602,862 to SDC Designs.
               c. On February 19, 2013, FDI wired $627,000 to FDII. That same day, FDII wired
                  $1,266,430 to Fancy Creations and $332,300 to Diagems.
               d. On April 25, 2013, FDI wired $350,000 to FDII. That same day, Jaffe wired
                  $480,000 to FDII. That same day, FDII wired $812,030 to Diagems.
               e. On May 6, 2013, FDI wired $652,239 to FDII. That same day, FDII wired
                  $463,389 to Tri Color. The next day, FDII wired $280,005 to Empire.
               f.    On June 18, 2013, FDI wired $1,525,000 to FDII. That same day, Bhavesh Patel
                     emailed Gandhi the confirmation for this wire, stating “Please find attached
                     wires as per instructions.” That same day, FDII wired $1,615,463.93 to Fancy
                     Creations. On June 17, 2018, Bhavesh Patel emailed Gandhi wire documents
                     for this transfer. Gandhi forwarded them to Bhansali to sign and return.
               g. On July 9, 2013, FDI wired $600,000 to FDII. That same day, FDII wired
                  $600,024 to Fancy Creations. That same day, Bhavesh Patel emailed the wire
                  confirmation for this transfer to Gandhi.
               h. On September 29, 2015, Jaffe wired $950,000 to FDII. That same day, FDII wired
                  $943,827 to SDC Designs. That same day, Gandhi emailed Avinash Oza and
                  Arpan Doshi instructions to make these transfers.

               i.    On February 2, 2018, FDII wired $400,000 to Fancy Creations. That same day,
                     Gandhi emailed Avinash Oza and Kunal Patel, copying Shyam Wadhwa,
                     “Please wire $400,000 to Fancy from Capital One – Advance Refund.” Oza
                     replied with the wire confirmation.

       56.     FDII also tracked sales to Shadow Entities differently in its internal books than in

the MIS system for all entities. For example, in a January 20, 2013 email to Modi and Gandhi

regarding FDII’s December 2012 finances, Shyam Wadhwa noted: “Other than reporting period



                                                17
18-10509-shl    Doc 1396      Filed 02/12/20 Entered 02/12/20 17:21:16           Main Document
                                         Pg 18 of 40



related differences, Sales reported in Josh [Weinman]’s financial include internal sales vis-a-vis

only external customer sales reported in Polish MIS. Sales reported in Josh [Weinman]’s financial

are higher by $398 K, comprising of sale to Pacific $ 222K, Fancy $ 31K, Firestar Diamond Inc. $

97K, RMD stone sales $ 17K and Others $ 31K.” Modi replied: “Sales for NMJ shouldn't be in

sales. Why are the sales below included in sales? Shouldn't they be commission?”

       57.     In other instances, FDII’s books and records were doctored to the point that they

no longer reflected the value of transfers and sales. For example, on October 11, 2013, Shyam

Wadhwa sent an email to Gandhi flagging as an “anomaly” the fact that Joshua Weinman’s

spreadsheet analyzing FDII’s September 2013 financials attributed values to intercompany sales

that did not reflect their actual sale price. Gandhi then sent Bhavesh Patel an email asking

“Bhavesh Did you change prices for sale?” Patel responded, “Yes, for 2 styles as per Manish and

he told Josh is confirmed too. Because from HK 2 stones sold at another price.” Gandhi replied,

“Next time ask me before making such changes. Does not make sense to change selling price !!!!”

       58.     FDII also engaged in circular diamond trades with various Shadow Entities and

other Modi-Controlled Entities. For example:

               a. On October 18, 2010, FDI purchased a 70.19 carat vivid yellow diamond from
                  Heritage Gems for $3,614,785. On October 21, 2010, Modi emailed Joshua
                  Weinman, Bhansali, and Gandhi stating “Josh, please ship the 70 ct vivid
                  yellow to Firestone HK. Pls inform Aditya and Purvi about it. Please ship it
                  today at $51,500 [per carat].” Modi then followed up, “sorry, send the 70 ct
                  vivid yellow to Firestone Dubai @51,500 and not Firestone HK.” Gandhi
                  responded "Firestone, Dubai confirmed (not Unique).” Modi replied, “Sorry,
                  Unique” and then explained that “it was an oversight on my part and I am
                  glad you picked it up.” Later that day, Peter Ha sent an email to Gandhi, Amit
                  Shah, and Manish Zalawadia stating: “Be advice [sic] that one shipment was
                  send to Unique via Malca-Amit HAWB# 1473451. The total is $ 3,614,785. See
                  attachment for commercial invoice.”
               b. Around January 11, 2011, FIPL sold the same 70.19 carat “Natural Fancy Vivid
                  Yellow Rectangular VS2” diamond to Eternal for $9,525,835.85.




                                               18
18-10509-shl     Doc 1396      Filed 02/12/20 Entered 02/12/20 17:21:16            Main Document
                                          Pg 19 of 40



               c. On April 19, 2011, FDI purchased the same 70.19 carat fancy vivid yellow
                  diamond from Brilliant for $6,317,100. On January 3, 2012, FDI sold the same
                  70.19 carat fancy yellow vivid diamond to Pacific for $6,562,765.
               d. In February 2014, FDII purchased the same 70.19 carat diamond from Excellent
                  Facets (an entity owned by Modi’s relative Deepak Sheth) for $2,839,536.45.
                  Excellent Facets previously consigned the stone to FDII in December 2013 with
                  a memo price of $3.1 million. So, in response to the $2.8 million sale price,
                  Joshua Weinman asked Gandhi, “We got a price break of $260k?”
               e. On July 20, 2011, FDI sold 31.50 carat and 30.88 carat fancy yellow cushion
                  diamonds to Empire for $878,789.52 and $864,125.54, respectively. In January
                  2013, FIPL sold the same two diamonds to FDII for $771,750 and $756,560,
                  respectively. In June 2013, FDII sold the same two diamonds to Firestar
                  Diamond Ltd. for $776,270 and $761,080, respectively.

       59.     Finally, as discussed above, FDII routinely bought and sold diamonds at prices

that did not reflect their fair market value. Several of these patterns are evident in the “Inter-Co.

Sale NDM” tab of the March 2014 iteration of a spreadsheet analyzing FDII’s sales, purchases,

inventory on-hand, and accrued commissions, among other items. This spreadsheet was

prepared by Joshua Weinman and shared with Modi, Bhansali, Gandhi, and others on a monthly

basis and indicates for example:

               a. FDII sold a 1.05 carat “Fancy Intense Green “Yell[ow] Pear” stone to Fancy
                  Creations for $137,813 after having purchased the stone for only $11,340.
                  Similarly, the spreadsheet reflects that FDII sold 1.34 carats of mixed diamonds
                  to Fancy Creations for $251,250 after having purchased the stones for only
                  $28,944.

               b. There were multiple transactions in which FDII sold stones to one Shadow
                  Entity that FDII purchased from another Shadow Entity, as well as two
                  instances in which FDII sold “Firestar Diamond LTD-HK” the same stones
                  FDII purchased from that same entity in the first place.

               c. The “Commission Income” tab of the same spreadsheet indicates that FDII
                  tracked accrued commissions on account of sales to Shadow Entities and other
                  Firestar Entities separately from those on account of sales to legitimate third
                  parties, with commissions on intercompany and Shadow Entity transactions
                  being significantly lower.

               d. There was a discrepancy in profit margin between sales to Shadow Entities and
                  those to third parties. It indicates that FDII did not sell a single item to a
                  legitimate third party at a loss, yet it lost $23,231 and $79,540 on two sales to
                  Pacific.


                                                 19
18-10509-shl     Doc 1396      Filed 02/12/20 Entered 02/12/20 17:21:16          Main Document
                                          Pg 20 of 40


       FGI

       60.     FGI was incorporated in 2008 as the primary holding company for Modi’s U.S.

entities. It is the majority owner of FDI and was formerly the 100% owner of Central Park Real

Estate LLC, which held Modi’s New York residence. FGI was acquired by Synergies in 2017.

       61.     At some point prior to March 25, 2014, FGI borrowed $1,800,000 from Brilliant and

FDI borrowed $4,058,500 from Eternal. On March 24, 2014, FDII received: $1,826,234.25 from

Pacific; $1,731,061.40 from Unique; $1,265,481.70 from Fancy Creations; $1,239,970 from FIPL; and

$977,125.65 from World Diamond (for a total of $7,039,873). FDII accounted for the transfers from

Pacific, Unique, Fancy Creations, and World Diamond as “refunds” and recorded negative A/P

entries for each. There is no corresponding invoice or outgoing transfer for these amounts.

       62.     That same day, FDII transferred two wires totaling $5,858,500 to FHL. On March

25, 2014, FHL transferred $1,800,000 to FGI and $4,058,500 to FDI (i.e. the entire $5,858,500 it

received from FDII). That same day, FGI transferred $1,800,000 to Brilliant Diamonds and FDI

transferred $4,058,500 to Brilliant.

       63.     According to email correspondence reviewed, the $4,058,500 sent to Brilliant was

used to repay FDI’s outstanding loan from Eternal, and Modi associates discussed drafting a letter

for auditors and bankers justifying the loan repayment going through Brilliant. As a result of

these transactions, FGI’s $1,800,000 loan from Brilliant and FDI’s loan from Eternal were paid off

and replaced with identical loans from FHL, which itself became indebted to FDII for $5,858,500—

virtually all of which was sourced from bogus “refunds” paid by Shadow Entities.

       64.     In addition, FGI was formerly the 100% owner of CPRE, which owned Modi’s New

York residence, an apartment at the Essex House located at 160 Central Park South (the “Essex

House Apartment”). The Essex House Apartment was purchased through CPRE, which was




                                               20
18-10509-shl    Doc 1396      Filed 02/12/20 Entered 02/12/20 17:21:16           Main Document
                                         Pg 21 of 40



formed on February 15, 2007 as a Delaware LLC to acquire the Essex House Apartment. CPRE

was initially owned by FDI, and ownership was later transferred to FGI.

       65.     On February 22, 2007, CPRE agreed to purchase the Essex House Apartment for

approximately $5 million. CPRE took out a $3 million mortgage on March 26, 2007 from HSBC to

finance the purchase. According to an email from Gandhi to Modi, the remaining $2 million was

financed by Brilliant and FDI. The deed appears to be signed by Bhansali.

       66.     FDI paid at least $856,335 in mortgage payments on the Essex House Apartment.

       67.     In a December 4, 2017 email, Modi instructed Gandhi to pay off the Essex House

Apartment mortgage and asked Gandhi if he should “[u]se funds from the bank line.”

       68.     On December 5, 2017, FDI paid off the mortgage on the Essex House Apartment

by transferring $3,000,642 from its account to HSBC. In a December 6, 2017 email to Shyam

Wadhwa, Gandhi stated: “FSI – I just paid $ 3 m yesterday from FSI for Niravbhai to settle for his

HSBC mortgage of Central Park hence December will be tight…”

       69.     With the HSBC mortgage paid off, FGI sold CPRE to The Ithaca Trust. The Ithaca

Trust was established on August 23, 2017 as a revocable trust. The settlor was Purvi Mehta and

the beneficiaries of the Trust are Modi’s wife and three children.

       70.     On December 29, 2017, The Ithaca Trust agreed to purchase CPRE for $6 million

pursuant to a Membership Interest Purchase Agreement. Gandhi, as the CFO of CPRE, signed the

agreement. Purvi Mehta transferred $6 million on January 2, 2018, and on the same day, The

Ithaca Trust wired $6 million to FGI’s HSBC account for the purchase of CPRE.




                                                21
18-10509-shl     Doc 1396      Filed 02/12/20 Entered 02/12/20 17:21:16       Main Document
                                          Pg 22 of 40


       NMI

       71.     Records indicate that NMI dealt with Shadow Entities. In 2016, for example, NMI

appears to have participated in the following purchase and sale transactions with Fancy

Creations:

               a. On April 27, 2016, NMI purchased a 6.29 carat fancy yellow pear diamond
                  from Fancy Creations for $81,456.
               b. On May 20, 2016, NMI sold a 6.29 carat fancy yellow pear diamond to Fancy
                  Creations for $81,456.
               c. On June 17, 2016, NMI purchased a 77.8 carat diamond from Fancy Creations
                  for $1,813,261.
               d. On July 8, 2016, NMI sold two approximately 20-carat fancy yellow diamonds
                  to Fancy Creations for a total of $1,211,400.

       72.     Additionally, on March 25, 2016, Gandhi sent an email to Avinash Oza and Arpan

Doshi instructing them to wire $1.4 million from Jaffe to NMI (then known as Firestar Jewelry,

Inc.), and then $613,069.28 from NMI to Auragem and $787,000 from NMI to Nirav Modi Ltd.

(NMI’s parent company). With respect to the wire from NMI to Auragem, Gandhi also asked

them to “Please voucher this invoice too as it was already received[.]” NMI’s bank statements

reflect each of these transactions.

       73.     NMI also appears to have received funds laundered through BBB Group. As

discussed above, Modi and his co-conspirators formed BBB Group—which purchased and

operated the intellectual property of the legitimate, but defunct Bailey Banks & Biddle—as an

outlet through which to launder the proceeds of the Bank Fraud under the guise of what was

ostensibly a longstanding, reputable brand. From July 2017 to February 2018, BBB Group




                                              22
18-10509-shl    Doc 1396      Filed 02/12/20 Entered 02/12/20 17:21:16              Main Document
                                         Pg 23 of 40



transferred a total of $4,995,125 to NMI. Of this amount, $4,410,725 appears to have been directly

sourced from funds BBB Group received from Auragem, as follows:

                     Date      BBB Group Receipt           BBB Group
                                 from Auragem            Transfer to NMI

                   7/25/17           $1,260,725               $600,000
                   10/16/17          $1,501,475              $1,410,000
                   1/26/18           $1,250,725                  --
                   1/30/18               --                  $1,175,725
                   2/21/18           $1,299,975                  --
                   2/22/18               --                  $1,225,000

       AVD

       74.     AVD was incorporated in May 2017 as a wholly-owned subsidiary of Synergies.

The intention was to operate this entity as an online retail diamond business under the name

DiamondHub.com, but the business never got off the ground.

       75.     Firestar’s general ledger reflects a loan receivable of $55,813.10 owed by AVD to

FDI. The entries that make up the balance includes two debit entries in February 2018. One entry

for $711 dated February 20, 2018 bearing the description “Invoice 213989” and a second entry for

$55,102.10 dated February 26, 2018 bearing the description “Loan – AVD Trading”. Similarly,

AVD’s aged accounts payable summary as of March 31, 2018 reflects $49,349.70 in outstanding

A/P owed to FDI. Thus, both FDI and AVD’s books are records reflect approximately $50,000

owed by AVD to FDI. In addition, the Trustee previously possessed inventory contained in a

pouch labeled “AVD.” The Trustee now holds the proceeds of that inventory, which has an

approximate book value of $13,000.

E.     The Trustee’s Claims Against the Debtors’ U.S. Affiliates

       76.     The Trustee has identified at least a total of $1,585,775 in transfers from the Debtors

to or for the benefit of Synergies dating back to February 26, 2012, which can be avoided under

New York law, made applicable by section 544(b) of the Bankruptcy Code, and $700,422 in


                                                  23
18-10509-shl    Doc 1396      Filed 02/12/20 Entered 02/12/20 17:21:16            Main Document
                                         Pg 24 of 40



transfers dating back to February 26, 2016, which can be avoided under the Bankruptcy Code. Of

the $1,585,775 in transfers, the Trustee identified a total of $1,319,775 in transfers from FDI to

Synergies that funded subsequent transfers from Synergies to entities involved in the Bank Fraud,

including Shadow Entities.

       77.     The Trustee has identified a total of $69,113,508 in transfers from the Debtors to or

for the benefit of FDII dating back to February 26, 2012, which can be avoided under New York

law, made applicable by section 544(b) of the Bankruptcy Code, and $18,039,853 in transfers

dating back to February 26, 2016, which can be avoided under the Bankruptcy Code. Of the

$69,113,508 in transfers, the Trustee identified a total of $8,324,979 in transfers from the Debtors

to FDII ($6,755,239 from FDI and $1,569,740 from Jaffe) that funded subsequent transfers from

FDII to entities involved in the Bank Fraud, including Shadow Entities.

       78.     The Trustee identified a total of $4,638,806 in transfers from the Debtors to or for

the benefit of FGI dating back to February 26, 2012, which can be avoided under New York law,

made applicable by section 544(b) of the Bankruptcy Code, and $3,736,446 in transfers dating back

to February 26, 2016, which can be avoided under the Bankruptcy Code. Of the $4,638,806 in

transfers, FDI transferred $3,000,642 to PHH Mortgage Services to pay off CPRE’s mortgage on

Modi’s New York residence. Also in connection with that property, FDI transferred at least

$743,552.60 in earlier monthly mortgage payments to HSBC Mortgage Corporation and at least

$346,774.83 in maintenance and other fees to JW Marriott Essex House N.Y.

       79.     The Trustee has identified a total of $25,595,025 in transfers made by the Debtors

to or for the benefit of NMI dating back to February 26, 2012, which can be avoided under New

York law, made applicable by section 544(b) of the Bankruptcy Code, and $14,657,059 in transfers

dating back to February 26, 2016, which can be avoided under the Bankruptcy Code.




                                                24
18-10509-shl    Doc 1396      Filed 02/12/20 Entered 02/12/20 17:21:16            Main Document
                                         Pg 25 of 40



       80.     In addition, FDI and Jaffe were significantly involved in funding NMI’s

operations, both through direct cash transfers and payments to third parties in satisfaction of

NMI’s payroll and other expenses. There was no formal loan agreement between NMI and FDI

or Jaffe: On October 5, 2016, the Debtors’ auditors at KPMG sent Kunal Patel, the Debtors’

controller, an email requesting additional information regarding, inter alia, “Long term interest

free borrowings from A jaffe and group companies – please provide terms and condition[.]”

Kunal Patel responded to this request by stating “No agreement.”

       81.     FDI’s, Jaffe’s, and NMI’s books and records each reflect significant loan balances

owed by NMI to the Debtors. Firestar’s general ledger account #14200, entitled “LOAN – Firestar

Jewelry”, indicates that NMI owes FDI $2,205,284.44 on account of intercompany loans. Jaffe’s

general ledger account #120250, entitled “Loan Receivable - Firestar Jewelry, Inc.”, reflects a loan

balance owed by NMI of $11,216,467. Similarly, NMI’s balance sheet as of March 31, 2018 reflected

a $2,198,614 loan payable to FDI and a $11,216,467 loan payable to Jaffe.

       82.     Finally, as to AVD, FDI’s general ledger reflects a loan receivable of $55,813.10

owed by AVD to FDI. The entries that make up the balance include two debit entries in February

2018. One entry for $711 dated February 20, 2018 bears the description “Invoice 213989” and a

second entry for $55,102.10 dated February 26, 2018 bears the description “Loan – AVD Trading”.

Similarly, AVD’s aged accounts payable summary as of March 31, 2018 reflects $49,349.70 in

outstanding accounts payable owed to FDI. Thus, both FDI and AVD’s books and records reflect

approximately $50,000 owed by AVD to FDI.




                                                25
18-10509-shl    Doc 1396         Filed 02/12/20 Entered 02/12/20 17:21:16         Main Document
                                            Pg 26 of 40


                                      CLAIMS FOR RELIEF

                                            COUNT 1

                   Avoidance and Recovery of Actual Fraudulent Transfers
                           Under N.Y. DCL §§ 276, 278, and 279, and
                  §§ 544(b)(1) and 550(a) of the Bankruptcy Code (Synergies)

       83.     Plaintiff restates and re-alleges paragraphs 1 through 82 of this Complaint as

though fully set forth herein.

       84.     The Debtors made numerous transfers to Synergies, as identified on Schedule A,

attached hereto (collectively, the “Synergies Transfers”).

       85.     The Synergies Transfers constituted transfers of interests of the Debtors in

property.

       86.     The Synergies Transfers were made to or for the benefit of Synergies.

       87.     The Synergies Transfers were made with the actual intent to hinder, delay, or

defraud the Debtors’ creditors. Modi, Bhansali, Gandhi, and their co-conspirators approved the

Synergies Transfers in order to perpetuate the Bank Fraud and to launder and siphon its illicit

proceeds for the benefit of Modi, his family, and others. The natural consequence of the Synergies

Transfers was to deplete the Debtors’ property and frustrate satisfaction of the Debtors’ legitimate

obligations. This result hindered, delayed, and defrauded the Debtors’ creditors.

       88.     Actual creditors, including but not limited to the Debtors’ vendors and suppliers

and certain taxing authorities, exist who could have the Synergies Transfers set aside, or who

could disregard the Synergies Transfers and attach or levy execution upon the property

conveyed, under section 278 and/or 279 of the New York Debtor & Creditor Law (the “DCL”).

       89.     Under section 544(b)(1) of the Bankruptcy Code, the Trustee may avoid the

Synergies Transfers made within six years of the commencement of the Debtors’ chapter 11 cases.




                                                26
18-10509-shl    Doc 1396         Filed 02/12/20 Entered 02/12/20 17:21:16         Main Document
                                            Pg 27 of 40



       90.     Under section 550(a) of the Bankruptcy Code, the Trustee may recover the value

of the Synergies Transfers for the benefit of the Debtors’ estates from Synergies, the entity to or

for whose benefit the Synergies Transfers were made, and from any subsequent transferees.

       WHEREFORE, Plaintiff, as chapter 11 trustee of the Debtors, respectfully requests that the

Court enter an Order (a) avoiding each of the Synergies Transfers under section 544(b)(1) of the

Bankruptcy Code; (b) entering judgment against the U.S. Affiliates, jointly and severally, under

section 550(a) of the Bankruptcy Code, allowing recovery of the Synergies Transfers; and

(c) granting such other equitable relief as may be just and proper.

                                            COUNT 2

                  Avoidance and Recovery of Actual Fraudulent Transfers
                 Under §§ 548 and 550(a) of the Bankruptcy Code (Synergies)

       91.     Plaintiff restates and re-alleges paragraphs 1 through 90 of this Complaint as

though fully set forth herein.

       92.     The Debtors made numerous Synergies Transfers, as identified on Schedule A.

       93.     The Synergies Transfers constituted transfers of interests of the Debtors in

property.

       94.     The Synergies Transfers were made to or for the benefit of Synergies.

       95.     The Synergies Transfers were made with the actual intent to hinder, delay, or

defraud the Debtors’ creditors. Modi, Bhansali, Gandhi, and their co-conspirators approved the

Synergies Transfers in order to perpetuate the Bank Fraud and to launder and siphon its illicit

proceeds for the benefit of Modi, his family, and others. The natural consequence of the Synergies

Transfers was to deplete the Debtors’ property and frustrate satisfaction of the Debtors’ legitimate

obligations. This result hindered, delayed, and defrauded the Debtors’ creditors.




                                                27
18-10509-shl     Doc 1396        Filed 02/12/20 Entered 02/12/20 17:21:16         Main Document
                                            Pg 28 of 40



         96.    Under section 548(a)(1)(A) of the Bankruptcy Code, the Trustee may avoid the

Synergies Transfers made within two years of the commencement of the Debtors’ chapter 11

cases.

         97.    Under section 550(a) of the Bankruptcy Code, the Trustee may recover the value

of the Synergies Transfers for the benefit of the Debtors’ estates from Synergies, the entity to or

for whose benefit the Synergies Transfers were made, and from any subsequent transferees.

         WHEREFORE, Plaintiff, as chapter 11 trustee of the Debtors, respectfully requests that the

Court enter an Order (a) avoiding each of the Synergies Transfers under section 548(a)(1)(A) of

the Bankruptcy Code; (b) entering judgment against the U.S. Affiliates, jointly and severally,

under section 550(a) of the Bankruptcy Code, allowing recovery of the Synergies Transfers; and

(c) granting such other equitable relief as may be just and proper.

                                            COUNT 3

                 Avoidance and Recovery of Constructive Fraudulent Transfers
                         Under N.Y. DCL §§ 273–75, 278, and 279, and
                  §§ 544(b)(1) and 550(a) of the Bankruptcy Code (Synergies)

         98.    Plaintiff restates and re-alleges paragraphs 1 through 97 of this Complaint as

though fully set forth herein.

         99.    The Debtors made numerous Synergies Transfers, as identified on Schedule A.

         100.   The Synergies Transfers constituted transfers of interests of the Debtors in

property.

         101.   The Synergies Transfers were made to or for the benefit of Synergies.

         102.   The Synergies Transfers were made by the Debtors without fair consideration. The

Synergies Transfers were made in service of the Bank Fraud, rather than in the ordinary course

of the Debtors’ businesses, and were without benefit to the Debtors.




                                                 28
18-10509-shl    Doc 1396      Filed 02/12/20 Entered 02/12/20 17:21:16            Main Document
                                         Pg 29 of 40



       103.    The Debtors were insolvent on the dates that the Synergies Transfers were made

or were rendered insolvent as a result of the Synergies Transfers. The Debtors’ insolvency was

reflected on their balance sheets and the substantial contingent liabilities they incurred in the

course of their involvement in the Bank Fraud.

       104.    On the dates that the Synergies Transfers were made, the Debtors were engaged

in business or transactions, or were about to engage in business or transactions, for which the

Debtors’ remaining property was unreasonably small capital.

       105.    On the dates that the Synergies Transfers were made, the Debtors intended to

incur, or believed that they would incur, debts beyond their ability to pay as such debts matured.

       106.    Actual creditors, including but not limited to the Debtors’ vendors and suppliers

and certain taxing authorities, exist who could have the Synergies Transfers set aside, or who

could disregard the Synergies Transfers and attach or levy execution upon the property

conveyed, under section 278 and/or 279 of the New York DCL.

       107.    Under section 544(b)(1) of the Bankruptcy Code, the Trustee may avoid the

Synergies Transfers made within six years of the commencement of the Debtors’ chapter 11 cases.

       108.    Under section 550(a) of the Bankruptcy Code, the Trustee may recover the value

of the Synergies Transfers for the benefit of the Debtors’ estates from Synergies, the entity to or

for whose benefit the Synergies Transfers were made, and from any subsequent transferees.

       WHEREFORE, Plaintiff, as chapter 11 trustee of the Debtors, respectfully requests that the

Court enter an Order (a) avoiding each of the Synergies Transfers under section 544(b)(1) of the

Bankruptcy Code; (b) entering judgment against the U.S. Affiliates, jointly and severally, under

section 550(a) of the Bankruptcy Code, allowing recovery of the Synergies Transfers; and

(c) granting such other equitable relief as may be just and proper.




                                                 29
18-10509-shl     Doc 1396        Filed 02/12/20 Entered 02/12/20 17:21:16        Main Document
                                            Pg 30 of 40


                                            COUNT 4

                 Avoidance and Recovery of Constructive Fraudulent Transfers
                  Under §§ 548 and 550(a) of the Bankruptcy Code (Synergies)

         109.   Plaintiff restates and re-alleges paragraphs 1 through 108 of this Complaint as

though fully set forth herein.

         110.   The Debtors made numerous Synergies Transfers, as identified on Schedule A.

         111.   The Synergies Transfers constituted transfers of interests of the Debtors in

property.

         112.   The Synergies Transfers were made to or for the benefit of Synergies.

         113.   The Debtors received less than reasonably equivalent value in exchange for the

Synergies Transfers. The Synergies Transfers were made in service of the Bank Fraud, rather than

in the ordinary course of the Debtors’ businesses, and were without benefit to the Debtors.

         114.   The Debtors were insolvent on the dates that the Synergies Transfers were made

or were rendered insolvent as a result of the Synergies Transfers. The Debtors’ insolvency was

reflected on their balance sheets and the substantial contingent liabilities they incurred in the

course of their involvement in the Bank Fraud.

         115.   On the dates that the Synergies Transfers were made, the Debtors were engaged

in business or transactions, or were about to engage in business or transactions, for which the

Debtors’ remaining property was unreasonably small capital.

         116.   On the dates that the Synergies Transfers were made, the Debtors intended to

incur, or believed that they would incur, debts beyond their ability to pay as such debts matured.

         117.   Under section 548(a)(1)(B) of the Bankruptcy Code, the Trustee may avoid the

Synergies Transfers made within two years of the commencement of the Debtors’ chapter 11

cases.




                                                 30
18-10509-shl    Doc 1396         Filed 02/12/20 Entered 02/12/20 17:21:16         Main Document
                                            Pg 31 of 40



       118.    Under section 550(a) of the Bankruptcy Code, the Trustee may recover the value

of the Synergies Transfers for the benefit of the Debtors’ estates from Synergies, the entity to or

for whose benefit the Synergies Transfers were made, and from any subsequent transferees.

       WHEREFORE, Plaintiff, as chapter 11 trustee of the Debtors, respectfully requests that the

Court enter an Order (a) avoiding each of the Synergies Transfers under section 548(a)(1)(B) of

the Bankruptcy Code; (b) entering judgment against the U.S. Affiliates, jointly and severally,

under section 550(a) of the Bankruptcy Code, allowing recovery of the Synergies Transfers; and

(c) granting such other equitable relief as may be just and proper.

                                            COUNT 5

                   Avoidance and Recovery of Actual Fraudulent Transfers
                          Under N.Y. DCL §§ 276, 278, and 279, and
                    §§ 544(b)(1) and 550(a) of the Bankruptcy Code (FDII)

       119.    Plaintiff restates and re-alleges paragraphs 1 through 118 of this Complaint as

though fully set forth herein.

       120.    The Debtors made numerous transfers to FDII, as identified on Schedule A

(collectively, the “FDII Transfers”).

       121.    The FDII Transfers constituted transfers of interests of the Debtors in property.

       122.    The FDII Transfers were made to or for the benefit of FDII.

       123.    The FDII Transfers were made with the actual intent to hinder, delay, or defraud

the Debtors’ creditors. Modi, Bhansali, Gandhi, and their co-conspirators approved the FDII

Transfers in order to perpetuate the Bank Fraud and to launder and siphon its illicit proceeds for

the benefit of Modi, his family, and others. The natural consequence of the FDII Transfers was to

deplete the Debtors’ property and frustrate satisfaction of the Debtors’ legitimate obligations.

This result hindered, delayed, and defrauded the Debtors’ creditors.




                                                31
18-10509-shl    Doc 1396         Filed 02/12/20 Entered 02/12/20 17:21:16         Main Document
                                            Pg 32 of 40



       124.    Actual creditors, including but not limited to the Debtors’ vendors and suppliers

and certain taxing authorities, exist who could have the FDII Transfers set aside, or who could

disregard the FDII Transfers and attach or levy execution upon the property conveyed, under

section 278 and/or 279 of the New York DCL.

       125.    Under section 544(b)(1) of the Bankruptcy Code, the Trustee may avoid the FDII

Transfers made within six years of the commencement of the Debtors’ chapter 11 cases.

       126.    Under section 550(a) of the Bankruptcy Code, the Trustee may recover the value

of the FDII Transfers for the benefit of the Debtors’ estates from FDII, the entity to or for whose

benefit the FDII Transfers were made, and from any subsequent transferees.

       WHEREFORE, Plaintiff, as chapter 11 trustee of the Debtors, respectfully requests that the

Court enter an Order (a) avoiding each of the FDII Transfers under section 544(b)(1) of the

Bankruptcy Code; (b) entering judgment against the U.S. Affiliates, jointly and severally, under

section 550(a) of the Bankruptcy Code, allowing recovery of the FDII Transfers; and (c) granting

such other equitable relief as may be just and proper.

                                            COUNT 6

                   Avoidance and Recovery of Actual Fraudulent Transfers
                   Under §§ 548 and 550(a) of the Bankruptcy Code (FDII)

       127.    Plaintiff restates and re-alleges paragraphs 1 through 126 of this Complaint as

though fully set forth herein.

       128.    The Debtors made numerous FDII Transfers, as identified on Schedule A.

       129.    The FDII Transfers constituted transfers of interests of the Debtors in property.

       130.    The FDII Transfers were made to or for the benefit of FDII.

       131.    The FDII Transfers were made with the actual intent to hinder, delay, or defraud

the Debtors’ creditors. Modi, Bhansali, Gandhi, and their co-conspirators approved the FDII




                                                32
18-10509-shl    Doc 1396         Filed 02/12/20 Entered 02/12/20 17:21:16         Main Document
                                            Pg 33 of 40



Transfers in order to perpetuate the Bank Fraud and to launder and siphon its illicit proceeds for

the benefit of Modi, his family, and others. The natural consequence of the FDII Transfers was to

deplete the Debtors’ property and frustrate satisfaction of the Debtors’ legitimate obligations.

This result hindered, delayed, and defrauded the Debtors’ creditors.

       132.    Under section 548(a)(1)(A) of the Bankruptcy Code, the Trustee may avoid the

FDII Transfers made within two years of the commencement of the Debtors’ chapter 11 cases.

       133.    Under section 550(a) of the Bankruptcy Code, the Trustee may recover the value

of the FDII Transfers for the benefit of the Debtors’ estates from FDII, the entity to or for whose

benefit the Synergies Transfers were made, and from any subsequent transferees.

       WHEREFORE, Plaintiff, as chapter 11 trustee of the Debtors, respectfully requests that the

Court enter an Order (a) avoiding each of the FDII Transfers under section 548(a)(1)(A) of the

Bankruptcy Code; (b) entering judgment against the U.S. Affiliates, jointly and severally, under

section 550(a) of the Bankruptcy Code, allowing recovery of the FDII Transfers; and (c) granting

such other equitable relief as may be just and proper.

                                            COUNT 7

                Avoidance and Recovery of Constructive Fraudulent Transfers
                        Under N.Y. DCL §§ 273–75, 278, and 279, and
                    §§ 544(b)(1) and 550(a) of the Bankruptcy Code (FDII)

       134.    Plaintiff restates and re-alleges paragraphs 1 through 133 of this Complaint as

though fully set forth herein.

       135.    The Debtors made numerous FDII Transfers, as identified on Schedule A.

       136.    The FDII Transfers constituted transfers of interests of the Debtors in property.

       137.    The FDII Transfers were made to or for the benefit of FDII.




                                                33
18-10509-shl    Doc 1396      Filed 02/12/20 Entered 02/12/20 17:21:16            Main Document
                                         Pg 34 of 40



       138.    The FDII Transfers were made by the Debtors without fair consideration. The FDII

Transfers were made in service of the Bank Fraud, rather than in the ordinary course of the

Debtors’ businesses, and were without benefit to the Debtors.

       139.    The Debtors were insolvent on the dates that the FDII Transfers were made or

were rendered insolvent as a result of the FDII Transfers. The Debtors’ insolvency was reflected

on their balance sheets and the substantial contingent liabilities they incurred in the course of

their involvement in the Bank Fraud.

       140.    On the dates that the FDII Transfers were made, the Debtors were engaged in

business or transactions, or were about to engage in business or transactions, for which the

Debtors’ remaining property was unreasonably small capital.

       141.    On the dates that the FDII Transfers were made, the Debtors intended to incur, or

believed that they would incur, debts beyond their ability to pay as such debts matured.

       142.    Actual creditors, including but not limited to the Debtors’ vendors and suppliers

and certain taxing authorities, exist who could have the FDII Transfers set aside, or who could

disregard the FDII Transfers and attach or levy execution upon the property conveyed, under

section 278 and/or 279 of the New York DCL.

       143.    Under section 544(b)(1) of the Bankruptcy Code, the Trustee may avoid the FDII

Transfers made within six years of the commencement of the Debtors’ chapter 11 cases.

       144.    Under section 550(a) of the Bankruptcy Code, the Trustee may recover the value

of the FDII Transfers for the benefit of the Debtors’ estates from FDII, the entity to or for whose

benefit the FDII Transfers were made, and from any subsequent transferees.

       WHEREFORE, Plaintiff, as chapter 11 trustee of the Debtors, respectfully requests that the

Court enter an Order (a) avoiding each of the FDII Transfers under section 544(b)(1) of the

Bankruptcy Code; (b) entering judgment against the U.S. Affiliates, jointly and severally, under


                                                34
18-10509-shl    Doc 1396         Filed 02/12/20 Entered 02/12/20 17:21:16        Main Document
                                            Pg 35 of 40



section 550(a) of the Bankruptcy Code, allowing recovery of the FDII Transfers; and (c) granting

such other equitable relief as may be just and proper.

                                            COUNT 8

                Avoidance and Recovery of Constructive Fraudulent Transfers
                   Under §§ 548 and 550(a) of the Bankruptcy Code (FDII)

       145.    Plaintiff restates and re-alleges paragraphs 1 through 144 of this Complaint as

though fully set forth herein.

       146.    The Debtors made numerous FDII Transfers, as identified on Schedule A.

       147.    The FDII Transfers constituted transfers of interests of the Debtors in property.

       148.    The FDII Transfers were made to or for the benefit of FDII.

       149.    The Debtors received less than reasonably equivalent value in exchange for the

FDII Transfers. The FDII Transfers were made in service of the Bank Fraud, rather than in the

ordinary course of the Debtors’ businesses, and were without benefit to the Debtors.

       150.    The Debtors were insolvent on the dates that the FDII Transfers were made or

were rendered insolvent as a result of the FDII Transfers. The Debtors’ insolvency was reflected

on their balance sheets and the substantial contingent liabilities they incurred in the course of

their involvement in the Bank Fraud.

       151.    On the dates that the FDII Transfers were made, the Debtors were engaged in

business or transactions, or were about to engage in business or transactions, for which the

Debtors’ remaining property was unreasonably small capital.

       152.    On the dates that the FDII Transfers were made, the Debtors intended to incur, or

believed that they would incur, debts beyond their ability to pay as such debts matured.

       153.    Under section 548(a)(1)(B) of the Bankruptcy Code, the Trustee may avoid the FDII

Transfers made within two years of the commencement of the Debtors’ chapter 11 cases.




                                                35
18-10509-shl     Doc 1396        Filed 02/12/20 Entered 02/12/20 17:21:16         Main Document
                                            Pg 36 of 40



       154.    Under section 550(a) of the Bankruptcy Code, the Trustee may recover the value

of the FDII Transfers for the benefit of the Debtors estates’ from FDII, the entity to or for whose

benefit the FDII Transfers were made, and from any subsequent transferees.

       WHEREFORE, Plaintiff, as chapter 11 trustee of the Debtors, respectfully requests that the

Court enter an Order (a) avoiding each of the FDII Transfers under section 548(a)(1)(B) of the

Bankruptcy Code; (b) entering judgment against the U.S. Affiliates, jointly and severally, under

section 550(a) of the Bankruptcy Code, allowing recovery of the FDII Transfers; and (c) granting

such other equitable relief as may be just and proper.

                                             COUNT 9

                         Turnover of Undisputed Account Receivable
                        Under § 542 of the Bankruptcy Code (NMI-FDI)

       155.    Plaintiff restates and re-alleges paragraphs 1 through 154 of this Complaint as

though fully set forth herein.

       156.    The books and records of both FDI and NMI reflect that NMI owes FDI

$2,205,284.44 on account of an intercompany loan (the “FDI Account Receivable”). NMI has not

yet paid the FDI Account Receivable, even though the amount of the obligation is undisputed.

       157.    The FDI Account Receivable is property of FDI’s bankruptcy estate under section

541(a) of the Bankruptcy Code.

       158.    The FDI Account Receivable constitutes a matured, payable on demand, valid, and

existing debt that is due and owing by NMI to FDI.

       159.    Section 542(b) of the Bankruptcy Code provides that “an entity that owes a debt

that is property of the estate and that is matured, payable on demand, or payable on order, shall

pay such debt to, or on the order of, the trustee.”




                                                 36
18-10509-shl     Doc 1396        Filed 02/12/20 Entered 02/12/20 17:21:16          Main Document
                                            Pg 37 of 40



       160.    The Trustee is entitled to payment on the FDI Account Receivable under section

542(b). See In re Pali Holdings, Inc., 488 B.R. 841, 851 (Bankr. S.D.N.Y. 2013) (“A turnover action's

essence is in bringing the estate's property into its custody—or in the . . . accounts receivable

collection actions for which turnover also may be invoked as a statutory matter, in converting

[an] account receivable that already is property of the estate into cash.”).

       WHEREFORE Plaintiff, as chapter 11 trustee of the Debtors, respectfully requests that the

Court enter an Order (a) directing turnover to the Trustee of $2,205,284.44 arising from the FDI

Account Receivable; (b) entering judgment against the U.S. Affiliates, jointly and severally, under

section 542 of the Bankruptcy Code for the value of the FDI Account Receivable; and (c) granting

such other equitable relief as may be just and proper.

                                            COUNT 10

                         Turnover of Undisputed Account Receivable
                        Under § 542 of the Bankruptcy Code (NMI-Jaffe)

       161.    Plaintiff restates and re-alleges paragraphs 1 through 160 of this Complaint as

though fully set forth herein.

       162.    The books and records of both Jaffe and NMI reflect that NMI owes Jaffe

$11,216,467 on account of an intercompany loan (the “Jaffe Account Receivable”). NMI has not

yet paid the Jaffe Account Receivable, even though the amount of the obligation is undisputed.

       163.    The Jaffe Account Receivable is property of Jaffe’s bankruptcy estate under section

541(a) of the Bankruptcy Code.

       164.    The Jaffe Account Receivable constitutes a matured, payable on demand, valid,

and existing debt that is due and owing by NMI to Jaffe.




                                                 37
18-10509-shl     Doc 1396        Filed 02/12/20 Entered 02/12/20 17:21:16          Main Document
                                            Pg 38 of 40



       165.    Section 542(b) of the Bankruptcy Code provides that “an entity that owes a debt

that is property of the estate and that is matured, payable on demand, or payable on order, shall

pay such debt to, or on the order of, the trustee.”

       166.    The Trustee is entitled to payment on the Jaffe Account Receivable under section

542(b). See In re Pali Holdings, Inc., 488 B.R. 841, 851 (Bankr. S.D.N.Y. 2013) (“A turnover action's

essence is in bringing the estate's property into its custody—or in the . . . accounts receivable

collection actions for which turnover also may be invoked as a statutory matter, in converting

[an] account receivable that already is property of the estate into cash.”).

       WHEREFORE Plaintiff, as chapter 11 trustee of the Debtors, respectfully requests that the

Court enter an Order (a) directing turnover to the Trustee of $11,216,467 arising from the Jaffe

Account Receivable; (b) entering judgment against the U.S. Affiliates, jointly and severally, under

section 542 of the Bankruptcy Code for the value of the Jaffe Account Receivable; and (c) granting

such other equitable relief as may be just and proper.

                                            COUNT 11

                         Turnover of Undisputed Accounts Receivable
                        Under § 542 of the Bankruptcy Code (AVD-FDI)

       167.    Plaintiff restates and re-alleges paragraphs 1 through 166 of this Complaint as

though fully set forth herein.

       168.    The books and records of both FDI and AVD reflect that AVD owes FDI $50,000

on account of an intercompany loan (the “AVD Account Receivable”). AVD has not yet paid the

AVD Account Receivable, even though the amount of the obligation is undisputed.

       169.    The AVD Account Receivable is property of FDI’s bankruptcy estate under section

541(a) of the Bankruptcy Code.




                                                 38
18-10509-shl     Doc 1396      Filed 02/12/20 Entered 02/12/20 17:21:16            Main Document
                                          Pg 39 of 40



       170.    The AVD Account Receivable constitutes a matured, payable on demand, valid,

and existing debt that is due and owing by AVD to FDI.

       171.    Section 542(b) of the Bankruptcy Code provides that “an entity that owes a debt

that is property of the estate and that is matured, payable on demand, or payable on order, shall

pay such debt to, or on the order of, the trustee.”

       172.    The Trustee is entitled to payment on the AVD Account Receivable under section

542(b). See In re Pali Holdings, Inc., 488 B.R. 841, 851 (Bankr. S.D.N.Y. 2013) (“A turnover action's

essence is in bringing the estate's property into its custody—or in the . . . accounts receivable

collection actions for which turnover also may be invoked as a statutory matter, in converting

[an] account receivable that already is property of the estate into cash.”).

       WHEREFORE Plaintiff, as chapter 11 trustee of the Debtors, respectfully requests that the

Court enter an Order (a) directing turnover to the Trustee of $50,000 arising from the AVD

Account Receivable; (b) entering judgment against the U.S. Affiliates, jointly and severally, under

section 542 of the Bankruptcy Code for the value of the AVD Account Receivable; and (c) granting

such other equitable relief as may be just and proper.




                                                 39
18-10509-shl   Doc 1396     Filed 02/12/20 Entered 02/12/20 17:21:16         Main Document
                                       Pg 40 of 40



Dated: February 12, 2020                Respectfully submitted,
       New York, New York
                                        JENNER & BLOCK LLP

                                        By: /s/ Marc Hankin
                                        Marc Hankin
                                        Carl Wedoff
                                        919 Third Avenue, 37th Floor
                                        New York, New York 10022-3908
                                        Telephone: (212) 891-1600
                                        mhankin@jenner.com
                                        cwedoff@jenner.com

                                        Angela Allen (admitted pro hac vice)
                                        353 North Clark Street
                                        Chicago, Illinois 60654
                                        (312) 222-9350
                                        aallen@jenner.com

                                        Counsel for the Chapter 11 Trustee




                                          40
